UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D, Amendment No. 3 Under the Securities Exchange Act of 1934 RECOVERY ENERGY, INC. (Name of Issuer) Common Stock, $0.0001 par value (Title of Class of Securities) 75626X103 (CUSIP Number) Edward Mike Davis 200 Rancho Circle Las Vegas, Nevada 89107 Copy to: Henry Lichtenberger, Esq. Sklar Williams LLP 8363 West Sunset Road, Suite 300 Las Vegas, Nevada 89113 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 28, 2010 (Date of Event which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box []. The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosure provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act” or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No.75626X103 Page 2 of 4 1. NAMES OF REPORTING PERSON Edward Mike Davis 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)o (b)o 3. SEC USE ONLY 4. SOURCE OF FUNDS* OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Nevada, United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 6,500,000 shares 8. SHARED VOTING POWER 0 shares 9. SOLE DISPOSITIVE POWER 6,500,000shares SHARED DISPOSITIVE POWER 0 shares AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,500,000 shares CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 18.1% (1) TYPE OF REPORTING PERSON* IN The ownership percentage is based on the total number of shares issued and outstanding by the Issuer as of May 28, 2010 which equaled 35,873,328 shares. This Amendment No. 3 amends the Schedule 13D, Amendment No. 2 filed by the Reporting Person with the Securities and Exchange Commission on May 28, 2010 to reflect the current ownership interest percentage in the Issuer.This adjusted ownership percentage resulted from the issuance of additional shares of the Issuer from the previously reported amount of 21,473,328 as of May 26, 2010 to 35,873,328 shares issued and outstanding as of May 28, 2010. Item 5.Interest in Securities of the Issuer (a)6,500,000; 18.1%(1) (b)6,500,000; 18.1%(1) (c)None (d)None (e)Not applicable (1)The ownership percentage is based on the total number of shares issued and outstanding by the Issuer as of May 28, 2010 which equaled 35,873,328 shares Item 6. Contracts, Arrangements, Understandings or Relationships with respect to Securities of the Issuer. None Item 7.Materials to be Filed as Exhibits None SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: June 2, 2010 By: /s/Edward Mike Davis Edward Mike Davis
